           Case 3:19-cv-01331-JR   Document 48     Filed 03/28/21    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


KHEOSHI OWENS,                                         No. 3:19-cv-01331-JR

                     Plaintiff,                        ORDER

      v.

LATITUDE PROPERTIES, INC. fka
JULAY PROPERTIES INC., dba
LATITUDE PROPERTY MANAGEMENT
and 45 MAIN PROPERTIES; KELCY
KING; NEAL COLLINS; ENTRUST
ADMINISTRATION fbo CHARLES E.
NOL; TERRANCE P. CAVANAGH; and
CARL D. VANDERZANDEN,

                     Defendants.


HERNÁNDEZ, District Judge:

      Magistrate Judge Russo issued a Findings and Recommendation on January 20, 2021, in

which she recommends that this Court deny Defendants’ Motion for Summary Judgment. F&R,




1 - ORDER
         Case 3:19-cv-01331-JR        Document 48       Filed 03/28/21    Page 2 of 2




ECF 42. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

Rule of Civil Procedure 72(b).

       Defendants filed timely objections to the Magistrate Judge’s Findings &

Recommendation. Defs. Objs., ECF 44 and 45. When any party objects to any portion of the

Magistrate Judge’s Findings & Recommendation, the district court must make a de novo

determination of that portion of the Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v.

Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003) (en banc).

       The Court has carefully considered Defendants’ objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [42].

Therefore, Defendants’ Motion for Summary Judgment is DENIED.

       IT IS SO ORDERED.



       DATED: _______________________.
                    March 28, 2021



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
